Citation Nr: 1403930	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis, to include whether separate ratings are warranted for bilateral hearing loss, tinnitus, vertigo due to cold exposure, loss of the auricle, and bone loss of the skull.

2.  Entitlement to a separate rating for bilateral hearing loss, as a residual manifestation of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney





ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and St. Petersburg, Florida.  

A July 2008 rating decision denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in July 2009 and was provided with a Statement of the Case (SOC) in July 2010.  The Veteran perfected his appeal with a July 2010 VA Form 9.  

A July 2010 rating decision granted service connection for left ear tympanic membrane perforation and assigned a noncompensable rating.  The Veteran filed an NOD in July 2010 and was provided with an SOC in February 2013.  The Veteran perfected his appeal with a March 2013 VA Form 9.  

As will be discussed below, the Board believes that the issue concerning separate ratings for bilateral hearing loss, tinnitus, vertigo due to cold exposure, loss of the auricle, and loss of bone of the skull may be reasonably inferred from the evidence of record.  Therefore, the Board will construe the issue, for purposes of this appeal, as listed on the cover page.  

In lieu of a Decision Review Officer hearing, the Veteran attended an informal conference.  A report of that conference is of record.  

The Veteran had requested the opportunity to appear at a hearing before the Board and such hearing was duly scheduled for October 2013.  At request of the Veteran's representative, the hearing was postponed until December 2013.  The Veteran was duly notified of the rescheduled hearing at his address of record, but did not appear at the hearing.  As a result, the Board will treat the Veteran's request for a hearing as having been withdrawn and will decide the claims on the evidence of record.  38 C.F.R. § 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated January 2005 and July 2011 to February 2012.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a separate rating for bilateral hearing loss, as a residual of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's residuals of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis, is manifested by sensitivity to touch and cold and vertigo due to cold.  

2.  The Veteran's recurrent tinnitus is attributable to his residuals of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis.  

3.  The Veteran's loss of bone skull is an area lost smaller than an American quarter (4.619 squared centimeters) and attributable to his residuals of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis.  




CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for residuals of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis, but no higher, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.87, Diagnostic Code 6200 (2013). 

2.  The criteria for an initial separate 10 percent rating for recurrent tinnitus, as a residual of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.87, Diagnostic Code 6200, 6260 (2013). 

3.  The criteria for an initial separate 10 percent rating for loss of bone skull, a residual of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.87, Diagnostic Code 6200, 5296 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for higher initial rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in June 2010 and January 2013.  The Board finds that the VA examination reports are adequate because the examiners described the Veteran's conditions in significant detail so that the Board's decision is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119,126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

Background 

Service treatment records show that at the Veteran's October 1968 separation examination it was noted that the Veteran's left tympanic membrane appeared perforated.  

Post-service, the Veteran was afforded a VA examination in June 2010 to address the nature and etiology of his left ear tympanic perforation.  The Veteran reported that he was unsure how he perforated his left tympanic membrane, but that during his service career, and after service, he had some recurrent episodes of otitis media in the left ear.  He reported that in 1984 and in 1989 he had mastoidectomies for control of the recurrent ear infections.  He reported decreased hearing and constant tinnitus dating back to his service career.  The Veteran also reported sensitivity in his left ear.  He reported that he could not wear hearing aids as they made him dizzy.  He also reported that exposure to cold air in the left ear made him dizzy.  On physical examination, the examiner found that the Veteran's left ear showed evidence of a well-healed tympomastoidectomy with scars on the reconstructed ear drum.  The examiner concluded that the Veteran's perforation at the time of discharge, subsequent ear infections, and subsequent surgeries were secondary to his perforation that he had in service.  

In a November 2011 statement by the Veteran's representative, the Veteran asserted that the assignment of the diagnostic code 6211 did not adequately capture the Veteran's symptoms.  

A May 2012 VA treatment record shows that the Veteran stated that his left ear was very sensitive to touch and cold weather.  The Veteran reported that he had to move to Florida to get out of the cold weather in the north.  He reported constant ringing in the ears and that using a hearing aid would be too difficult to tolerate due to the hypersensitivity of his ear.  

The Veteran was afforded another VA examination in January 2013.  The examiner diagnosed mastoiditis and related it to the January 1967 onset of left otitis media with rupture of the tympanic membrane.  The examiner stated that the Veteran developed chronic otitis media and eventually mastoiditis, which resulted in mastoidectomies in 1984 and 1986.  The examiner found that hearing impairment with vertigo, tinnitus, bone loss of the skull with an area lost smaller than an American quarter (4.619 squared centimeters), and vertigo due to cold air were attributable to the Veteran's matoiditis diagnosis.  On physical examination the examiner found that the Veteran had deformity of the auricle with loss of less than one-third of substance in the left ear, which was attributable to his maistoiditis.  The examiner also noted that the Veteran's ear condition impacted his ability to work in that he could not work outside in cold weather.  



Analysis

Increased Rating

The Veteran is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211, for perforation of the tympanic membrane.  Under DC 6211 only a noncompensable rating is allowed.  

The Board finds, however, that the evidence of record shows that the Veteran underwent two mastoidectomies due to recurrent ear infections and is currently diagnosed with mastoiditis, as evidenced by the January 2013 VA examination.  The Board also notes that the June 2010 VA examiner concluded that the Veteran's perforation at the time of discharge, subsequent ear infections, and subsequent surgeries were secondary to his perforation that he had in service.  Furthermore, the January 2013 VA examiner related the masotiditis to the January 1967 onset of left otitis media with rupture of the tympanic membrane.  Therefore, in light of the relevant medical evidence of record, the Board will evaluate the Veteran's disability under 38 C.F.R. § 4.87, Diagnostic Code 6200 for chronic suppurative otis media, mastoiditis, or cholesteatoma (or any combination).  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (The changing of the diagnostic code to a more appropriate diagnostic code was warranted in light of new manifestations and did not result in a de facto reduction of disability rating); see also Butts v. Brown, 5 Vet.App. 532, 539 (1993) (holding that the Board's selection of a diagnostic code may not be set aside as "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law," if relevant data is examined and a reasonable basis exit for its selection) (citations omitted).  

Diagnostic Code 6200 provides that chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is evaluated at a maximum 10 percent level during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2013).  A note to Diagnostic Code 6200 provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  Id.  In concluding that DC 6200 is the more appropriate diagnostic code, the Board points to the Veteran's assertions that the rating under 6211 did not adequately capture his disability or possible residuals of his disability.  As DC 6200 allows for a compensable rating and separate ratings for the Veteran's residual conditions, the Board further finds that DC 6200 is the more appropriate diagnostic code.  

The Board notes that the evidence of record does not indicate the Veteran has suppuration or aural polyps.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's reported sensitivity to touch and cold air in his left ear and dizziness due to cold air approximates the level of disability contemplated in the 10 percent rating under DC 6200.  As such, the Board finds that a 10 percent rating is warranted for the entire appeal period under DC 6200.  
The Board has also considered the applicability of other diagnostic codes for diseases of the ear, but finds that no other diagnostic code provides a basis for a higher rating.  

The Board finds that Diagnostic codes 6201 chronic nonsuppurative otitis media with effusion (serous otitis media)), 6202 (otosclerosis), 6210 (chronic otis externa), and 6260 (recurrent tinnitus) are not appropriate as they do not provide for ratings in excess of 10 percent.  

Diagnostic codes 6205 (Meniere's syndrome (endolymphatic hydrops), 6208 (malignant neoplasms), and 6209 (benign neoplasms) are not appropriate as the evidence of record does not establish that the Veteran has Meniere's syndrome or neoplasms.  

Diagnostic Code 6204 is not appropriate as the January 2013 VA examiner found that the Veteran does not stagger, which is required for a higher 30 percent rating.  

Finally, diagnostic code 6207 for loss of the auricle is not appropriate as the January 2013 VA examiner found that the Veteran did not have complete loss of one auricle, which is required for a higher 30 percent rating.   



Separate Ratings

In regards to separate ratings for other manifestations described in the Note following DC 6200, the Board observes that in rating a disorder, it must be kept in mind that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).  The Court has held that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Therefore, the assignment of more than one rating for the same disability would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Id.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he may be compensated under different diagnostic codes, thereby permitting the assignment of two different ratings.  See Fanning v. Brown, 4 Vet. App. 225, 230 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

As stated, the January 2013 VA examiner attributed the Veteran's tinnitus, vertigo due to cold exposure, loss of the auricle, and bone loss of the skull to his mastoiditis.  

In regards to the Veteran's tinnitus, under DC 6260 a maximum 10 percent rating is assignable for recurrent tinnitus.  As such, the Board finds that a separate 10 percent rating is warranted under DC 6260 for recurrent tinnitus.  

In regards to the Veteran's loss of bone skull, under DC 5296 a 10 percent rating is warranted for loss of part of the skull, both inner and outer tables, without brain hernia, with an area smaller than the size of a 25-cent piece or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted for loss of part of the skull, both inner and outer tables, without brain hernia, of an intermediate area.  A 50 percent rating is warranted for loss of part of the skull, both inner and outer tables, without brain hernia, of an area larger than the size of a 50-cent piece or 1.140 square inches (7.355 square centimeters).  An 80 percent rating is warranted for loss of part of the skull, both inner and outer tables, with brain hernia.  The January 2013 VA examiner found that the Veteran's loss of bone skull was an area lost smaller than an American quarter (4.619 squared centimeters).  The Board thus finds that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5296 for the entire appeal period.  

In regards to the Veteran's vertigo due to cold, the Board finds that a separate rating under DC 6204 would result in impermissible pyramiding as the Veteran's symptoms of dizziness due to cold were taken into consideration when the Board assigned a 10 percent rating under DC 6200.  As such, a separate rating for vertigo due to cold exposure is not warranted.  

In regards to the Veteran's loss of auricle, under DC 6207 a 10 percent rating is warranted for deformity of one auricle, with loss of one-third or more of the substance.  A 30 percent rating is warranted for complete loss of one auricle.  A 50 percent rating is warranted for complete loss of both auricles.  As the January 2013 VA examiner found that the Veteran had deformity of the auricle with loss of less than one third of the substance, the Board finds that a separate rating is not warranted for loss of the auricle.  

In reaching the above determinations, the Board recognizes that the RO has not addressed the question of whether a separate disability evaluation is warranted for tinnitus, loss of the bone skull, vertigo due to cold, or loss of the auricle.  Thus, the Board must consider whether the Veteran has been given full notice and an opportunity to be heard, and if not, whether the Veteran has been prejudiced thereby.  Bernard, 4 Vet. App. at 393.  The Board notes that the January 2013 VA examination directly spoke to the diagnostic criteria under DCs 5296, 6204, 6207, and 6260.  In this case the evidence of record does not show that the Veteran meets the criteria for separate compensable ratings for vertigo due to cold or loss of the auricle.  Additionally, the Board's decision to assign separate 10 percent disability evaluations for recurrent tinnitus and loss the bone skull for the entire period, results in a favorable outcome of the Veteran's claims.  Therefore, the Board concludes that the Veteran has not been prejudiced by the Board's consideration of separate ratings.  Id.   

In concluding that the Veteran is entitled to a 10 percent rating under diagnostic code 6200 and separate 10 percent ratings under diagnostic codes 5296 and 6260, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Otherwise, the preponderance of the evidence is against the claim for any other higher or separate rating, and, therefore, the benefit-of-the-doubt doctrine is inapplicable, and the remainder of the claim must be denied.  38 U.S.C. § 5107(b); see Gilbert, supra. 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left ear tympanic membrane perforation status post residuals of a mastoidectomy, with the established criteria found in the rating schedule.  The Board notes that the Veteran's symptoms of sensitivity to cold and touch in his left ear are not directly addressed by the rating criteria.  However, as the Board took this symptomatology into consideration when assigning an increased 10 percent rating under Diagnostic Code 6200, the Board finds there are no additional symptoms that are not addressed by the rating schedule.  Additionally, the Veteran has not described exceptional or unusual features of his left ear tympanic membrane perforation status post residuals of a mastoidectomy.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Board notes that the January 2013 VA examiner stated that the Veteran's ability to work is affected by his left ear tympanic membrane perforation status post residuals of a mastoidectomy, in that he cannot work outside in the cold.  However, as neither the evidence of record has shown, or the Veteran has asserted that his service-connected disability precludes employment; the question of entitlement to a TDIU is not reasonably raised by the record.

ORDER

Subject to the laws and regulations governing monetary awards, an initial rating of 10 percent, but not higher, for left ear tympanic membrane perforation status post residuals of a mastoidectomy, but no higher, is granted.  

Subject to the laws and regulations governing monetary awards, an initial separate 10 percent rating, but not higher, for tinnitus, as a residual of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis, is granted.  

Subject to the laws and regulations governing monetary awards, an initial separate 10 percent rating, but not higher, for loss of the bone skull, as a residual of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis, is granted.  


REMAND

The Board finds that further development is necessary prior to adjudication of the appeal.  

The Board notes that the June 2010 VA examiner concluded, after a review of the Veteran's claims file, that the Veteran's hearing loss was not related to service.  However, as discussed above, the January 2013 VA examiner attributed the Veteran's hearing impairment to his mastoiditis.  As such, and in resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss has been medically determined to be attributed to the diagnosis of mastoiditis, which, in turn, is shown by the record evidence to be a residual of the in-service left ear tympanic membrane perforation.  See 38 C.F.R. §§ 3.102, 4.3; VA Examination Report dated January 2013.  Hence, the Board is permitted to determine whether the Veteran is entitled to a separate rating for bilateral hearing loss, as a residual manifestation of mastoiditis (due to the left ear tympanic membrane perforation).  See 38 C.F.R. § 4.87, Diagnostic Code 6200, Note; see also Esteban, 6 Vet. App. 259, 261.  
The Veteran underwent an audiological evaluation at the June 2010 VA examination.  The Veteran also submitted a private audiological examination dated July 2011.  However, the Board finds that the legend on the private audiological examination is unclear and the Board is unable to determine the current severity of the Veteran's bilateral hearing loss from the most recent evaluation.  As such, the Board finds that a remand is necessary in order to determine the current severity of the Veteran's bilateral hearing loss in order to determine if he is entitled to a separate rating.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available and the examiner must note having reviewed the claims file.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  

2. After the above actions have been completed, readjudicate the Veteran's claim of entitlement to a separate rating for bilateral hearing loss, as a residual of a left ear tympanic membrane perforation, status post mastoidectomy with mastoiditis. If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


